Citation Nr: 1456605	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  09-23 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a left knee disability to include as secondary to the service connected right ankle disability.



REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from February 1986 to February 1990. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction now rest with the Houston, Texas RO. 

This issue was remanded by the Board in October 2012 and June 2013 for further development.  In September 2013, the Board denied the claim for service connection for a left knee disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's representative and VA's General Counsel filed a Joint Motion for Remand (JMR) with the Court.  In July 2014, the Court issued an Order granting the JMR.  The Board's September 2013 decision was vacated and the matter was remanded to the Board for action consistent with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the July 2014 JMR and Court order, the Board finds that further development is required.  To that end, the Veteran claims that his left knee disability is related to his service connected right ankle disability.  While the Veteran was afforded a VA examination in relation to his claim in February 2013, the parties determined that the opinion is inadequate in regards to secondary service connection and aggravation.  Specifically, the parties found that while the February 2013 VA examiner provided a fairly lengthy rationale regarding direct service connection, the examiner provided little to no rationale to support his conclusion that the Veteran's left knee condition was not caused and/or aggravated by the service connected right ankle condition.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, a remand is necessary to obtain another VA opinion in compliance with the Court directives.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the February 2013 VA examiner, or if unavailable another VA examiner.  The claims folder and electronic files should be made available to the examiner for review.  After review of the claims folder, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's left knee disability was caused and/or aggravated (permanently made worse) by the service connected right ankle disability.  If there is no relationship between the current disability and the service connected right ankle disability that fact must be noted in the report.  If aggravation is found, the examiner must then identify the baseline level of severity of the nonservice connected disease as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  If no aggravation is found that should be clearly set out.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.   If it is determined that an opinion cannot be entered without additional examination, such exam should be scheduled in accordance with applicable procedures.

2. After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


